Citation Nr: 0833079	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO. 05-29 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent from December 1, 2001 to September 28, 2004 for 
service-connected papillary transitional cell carcinoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel

INTRODUCTION

The veteran had active duty from April 1965 to April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 


FINDING OF FACT

For the time period from December 1, 2001 to April 23, 2004, 
the veteran's papillary transitional cell carcinoma was 
manifested by slight hesitancy and nocturia three to four 
times a night with no evidence of recurrence of the veteran's 
cancer, incontinence, renal dysfunction, obstructed voiding 
or significant urinary tract infections.


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent 
for residuals of papillary transitional cell carcinoma have 
not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.115a, and 
4.115b, Code 7528 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

This appeal arises from the veteran's disagreement with the 
disability rating assigned following the grant of service 
connection. Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial. 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007). Thus, no additional 
discussion of the duty to notify is required.

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claim. The 
record includes service records, VA treatment records, 
private treatment records, and multiple VA examination 
reports. The Board finds that the record as it stands 
includes sufficient competent evidence to decide this claim. 
See 38 C.F.R. § 3.159(c)(4). Under these circumstances, the 
Board finds no further action is necessary to assist the 
veteran with the claim.

The record reflects that the facts pertinent to the claim 
have been properly developed and that no further development 
is required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the veteran 
regarding what further evidence [he] should submit to 
substantiate [his] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claim.

Analysis

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4. Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991). Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). However, when the veteran, 
as in this case, is appealing the original assignment of a 
disability rating following an award of service connection, 
the severity of his service-connected disability is to be 
considered during the entire period from the initial 
assignment of the rating to the present time. See Fenderson 
v. West, 12 Vet. App. 119 (1999).  

A claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007). The following analysis is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.   

The veteran's papillary transitional cell carcinoma is 
evaluated under criteria found at 38 C.F.R. § 4.115a-b. The 
Note following Diagnostic Code 7528 states the following:

Following the cessation of surgical, X-ray, antineoplastic 
chemotherapy or other therapeutic procedure for malignancies 
of the genitourinary system, a rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months. Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
§ 3.105(e) of this chapter. If there has been no local 
reoccurrence or metastasis, rate on residuals as voiding 
dysfunction or renal dysfunction, whichever is predominant.  

Voiding dysfunction is to be rated on the basis of urine 
leakage, frequency, or obstructed voiding.

Continual urine leakage, post-surgical urinary diversion, 
urinary incontinence, or stress incontinence requiring the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times per day warrants a 60 
percent disability rating; requiring the wearing of absorbent 
materials which must be changed 2 to 4 times per day warrants 
a 40 percent disability rating; requiring the wearing of 
absorbent materials which must be changed less than 2 times 
per day warrants a 20 percent disability rating. 

Urinary frequency: Daytime voiding interval less than one 
hour, or; awakening to void five or more times per night 
warrants a 40 percent disability rating; daytime voiding 
interval between one and two hours, or; awakening to void 
three to four times per night warrants a 20 percent 
disability rating; daytime voiding interval between two and 
three hours, or; awakening to void two times per night 
warrants a 10 percent disability rating.

Obstructed voiding: Urinary retention requiring intermittent 
or continuous catheterization warrants a 30 percent 
disability rating.

Renal dysfunction: Albumin constant or recurring with hyaline 
and granular casts or red blood cells; or, transient or 
slight edema or hypertension at least 10 percent disabling 
under diagnostic code 7101 warrants a 30 percent disability 
rating and constant albuminuria with some edema; or definite 
decreased in kidney function; or, hypertension at least 40 
percent disabling under Diagnostic Code 7101 warrants a 60 
percent disability rating; or, regular dialysis, or 
precluding more than sedentary activity from one of the 
following: persistent edema and albuminuria, or BUN more than 
80mg%, or markedly decreased function of kidney or other 
organ systems, specially cardiovascular, warrants a 100 
percent disability rating.

38 C.F.R. § 4.115a (2007).

The relevant medical evidence of record includes an April 
2002 VA examination report which shows that the veteran 
denied dysuria, bloody urine, and incontinence. He did report 
slight hesitancy and nocturia three to four times a night. 

VA treatment records show that cystoscopies performed in 
April 2002, September 2002, May 2003 and October 2003 were 
negative for recurrent tumors or new lesions. As such, the 
record shows that there is no evidence that the veteran had 
any recurrence of his cancer from December 2001 to September 
2004. 

Neither is there any evidence of any renal dysfunction, 
obstructed voiding, or significant urinary tract infections. 

During this same time period, the veteran's voiding 
dysfunction was not manifested by continual urine leakage, 
post-surgical urinary diversion, urinary incontinence, or 
stress incontinence requiring the wearing of absorbent 
materials which had to be changed 2 to 4 times per day. As 
such, a disability in excess of 20 percent is not warranted 
for voiding dysfunction during this time period.  

Additionally, for the same time period, the medical evidence 
of record does not show that the veteran had a daytime 
voiding interval less than one hour or awakening to void five 
or more times per night in order to warrant a disability 
rating in excess of 20 percent for urinary frequency.  

Therefore, the Board finds that for the period from December 
1, 2001 to September 28, 2004, a disability rating in excess 
of 20 percent is not warranted for the veteran's service-
connected disability.

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.



ORDER

An initial disability rating in excess of 20 percent from 
December 1, 2001 to September 28, 2004 for service-connected 
papillary transitional cell carcinoma is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


